In a matrimonial action, plaintiff appeals from an order of the Supreme Court, Rockland County (Walsh, J.), entered May 23, 1983, which denied her motion to, in effect, reargue a prior motion for pendente lite relief. Appeal dismissed, without costs or disbursements. No appeal lies from an order denying reargument (Frankel v Frankel, 67 AD2d 719). Although plaintiff denominated her motion as one seeking renewal and reargument, no new facts were presented. Titone, J. P., Lazer, Thompson and Boyers, JJ., concur.